—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about January 19, 2000, which, in an action against a bank and a cleaning contractor for personal injuries sustained when plaintiff slipped on the floor of an automated teller lobby, granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The action was properly dismissed absent any evidence as to the size of the puddle on which plaintiff allegedly slipped and how long it was present before the accident. The fact that it had been raining for several hours before the accident does not, without more, permit an inference of constructive notice (see, O’Rourke v Williamson, Picket, Gross, 260 AD2d 260; cf., Cottingham v Hammerson Fifth Ave., 259 AD2d 348). Nor can defendants be held liable, absent constructive notice, on the basis of any performance obligations in their contract pertaining to the placement of mats in inclement weather (see, O’Rourke v Williamson, Picket, Gross, supra). Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.